Exhibit 10.1

 

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
September 29, 2006, by and between INTERNATIONAL HOUSE OF PANCAKES, INC., a
Delaware corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”).

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of June 28, 2001, as amended from time to time (“Credit Agreement”);

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes;

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

1.    The definition of “Line of Credit Maturity Date” in Section 1.1 is hereby
amended and restated in its entirety to read as follows:

“Line of Credit Maturity Date” means September 28, 2007, or such later date as
may then be in effect pursuant to Section 2.1(d).

2.    Section 2.1(b) is hereby amended by deleting the reference therein to
“ninety (90) days beyond Line of Credit Maturity Date” as the latest date on
which a Letter of Credit may expire, and by substituting in its place “one
hundred twenty (120) days beyond the Line of Credit Maturity Date.”

3.    Section 6.3 is hereby amended by deleting the reference therein to “0.45
to 1.00” and by substituting in its place “ 0.50 to 1.00”.

4.    Section 6.6 is hereby deleted in its entirety, without substitution
therefor.

5.    Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification.  All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment.  This Amendment and the Credit Agreement
shall be read together, as one document.

6.    The effectiveness of this Amendment shall be conditioned upon receipt by
Bank of an original counterpart of this Amendment executed by Borrower, together
with such other documents as Bank may reasonably require in connection with this
Amendment and the transactions described herein.

1


--------------------------------------------------------------------------------




7.    Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein.  Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

INTERNATIONAL HOUSE

WELLS FARGO BANK,

OF PANCAKES, INC.

NATIONAL ASSOCIATION

 

 

By:

/s/ Julia A. Stewart

 

By:

/s/ John N. Cate

 

 

Julia A. Stewart

 

John N. Cate

 

President and CEO

 

Vice President

 

2


--------------------------------------------------------------------------------